Citation Nr: 1339100	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-14 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 27, 2007.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD from June 27, 2007.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board notes that service connection for PTSD was granted by the Board in June 2007, and the Veteran is challenging the initial rating (30 percent prior to June 27, 2007, and 70 percent therefrom).  He was afforded a Board hearing, held by the undersigned, in September 2011.  A copy of the hearing transcript (Transcript) has been associated with the record.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the issue of entitlement to a TDIU has been raised in this case, as the letter from the Veteran's representative immediately following the denial of his TDIU claim in August 2010, constitutes a notice of disagreement.  However, and as discussed in greater detail below, a statement of the case (SOC) was not provided, notwithstanding that the issue was again denied in an April 2012 rating decision. This issue involves complex medical issues appropriately addressed as a separate issue.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Prior to June 27, 2007, the Veteran's PTSD is manifested by depression, nightmares, dissociative episodes, insomnia, flattened affect, and impairment of short and long-term memory.  The Veteran's symptomatology was not manifested by deficiencies in most areas or total occupational and social impairment.  

2.  From June 27, 2007, the Veteran's PTSD is manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to June 27, 2007, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  From June 27, 2007, the criteria for an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in July 2003 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While the Veteran testified in September 2011 that he received disability benefits from the Social Security Administration (SSA) as a result of his PTSD, that disability determination was rendered approximately 13 years prior.  As such, VA is not obligated to remand this issue in order to procure records which would not affect the rating for the disability at issue.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  The Board therefore finds that any medical records associated with the Veteran's SSA disability are not probative in this case, as the appellate period in this case begins on July 17, 2003, the effective date for his PTSD award.  As such, no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was most recently afforded a VA PTSD examination in September 2013.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is adequate to decide the claim addressed in this section, as the examination report included a thorough review of the file, as well as examination findings relevant to the issue at hand.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran claims that his currently-service-connected psychiatric disorder is more severe than indicated by his current disability ratings of 30 percent, prior to June 27, 2007, and of 70 percent therefrom.  The Board points out that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record establishes distinct time periods in which the issue on appeal resulted in symptoms that warrant staged ratings (prior to June 27, 2007, and thereafter).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Veteran's disability has been assigned an evaluation of 30 percent prior to June 27, 2007, and 70 percent therefrom, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

Under the schedule, a 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routing behavior, self-care, and conversation normal(, due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating provides for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130 (2013).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

With regard to GAF scores, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  

Turning to the evidence of record, a letter from the Veteran's private provider, dated in July 2003, indicated that he carried a diagnosis of PTSD and depression, and that his care was ongoing with the goal of making him more functional in his daily activities.  This statement was echoed, verbatim, in January 2004 by the same provider.

Over the course of the appellate period, the Veteran has been afforded five VA PTSD examinations.  The first, provided in September 2003, indicated that the Veteran was in receipt of VA and private psychiatric treatment.  It was noted that the Veteran had been married since 1969, and that he maintained a good relationship with his spouse and his three children.  However, he had no close friends.  He reported symptoms of depression, for which he took medication, as well as panic attacks (manifested by dizziness and falling).  He noted that he would experience periods in which he lost control, lasting 3-4 minutes and occurring 3-4 times per week.  He endorsed sleep disturbance (nightmares and insomnia).  He also indicated that he was nervous all the time.  The examiner indicated that the Veteran's endorsed symptoms covered a wide range of diagnostic categories and was suggestive of over reporting.

On examination, grooming and hygiene were adequate.  He was cooperative during the interview, though his mood and affect were depressed and irritable.  He did not exhibit any impairment in thought process or communication.  He denied auditory or visual hallucinations, and no delusions were elicited.  The Veteran maintained sporadic eye contact, and he did not exhibit any inappropriate behavior.  He denied any history of suicide attempts or psychiatric hospitalizations.  He endorsed a passive suicidal ideation with no plan or intent, and he denied any homicidal ideation.  He was oriented to person, place, and time.  He did not exhibit any gross impairment of short or long-term memory, and he did not endorse any obsessive or ritualistic behavior.  Rate and flow of speech were normal with no irrelevant or illogical speech noted.  

The examiner determined that the Veteran's symptoms did not meet the criteria for PTSD at that time, though a GAF score of 55 was assigned, and tied to major depressive disorder (MDD).

A statement from the Veteran's VA provider, dated June 28, 2007, noted that the Veteran had been his patient for a period of four years, and that the Veteran expressed symptoms consistent with PTSD that markedly limited his lifestyle and his ability to cope with his physical disorders.  The provider indicated that the Veteran was unemployable as the result of his PTSD.

The Veteran was next afforded a VA examination in March 2008.  At that time, he reported that he was unable to maintain employment as a result of his PTSD.  He remained married to the same person, and although he continued to maintain a good relationship with his children, he was unsure whether his marriage was stable.  He did not have any friends, and he spent most of his time watching television.  He denied any history of assault or suicide attempts, though he did report impaired impulse control.  While he endorsed "panic attacks," the examiner noted that these were not actual panic attacks.  A significant sleep impairment was also noted.

On examination, the Veteran was appropriately dressed and groomed.  He was oriented to person, place, and time, but eye contact was very poor.  He became oppositional at times during the interview.  The Veteran's affect was wide-ranging, from intensity to emotional sensitivity.  The Veteran's thought processes demonstrated a normal rate of flow with good coherence and logic.  His thought content was appropriate.  He did not demonstrate or endorse any form of delusion or hallucination.  He did report suicidal thoughts, and even plans, but no intent.  He denied homicidal thought, plan, or intent.  The Veteran was troubled by nightmares, as well as intrusive memories.  He demonstrated avoidance symptoms, and showed a markedly diminished interest in activities.  He felt estranged from others.  He also demonstrated persistent symptoms of increased arousal, manifested by sleep disturbance, irritability, outbursts of anger, and an exaggerated startle response.  The Veteran was diagnosed with PTSD, and a GAF score of 45 was assigned.  It was noted that the Veteran experienced total occupational and social impairment due to his PTSD.

An outpatient report, dated in April 2009, indicated that the Veteran experienced symptoms related to chronic PTSD and depression, to include hypervigilance, anxiety, and emotional detachment.  Problems with anger were also noted, as well as the inability to sustain concentration in order to carry out tasks.  Sleep disturbances were also reported.  It was finally noted that the Veteran was unable to work in any capacity.

An additional VA examination was provided in July 2009.  The Veteran reported that he participated in group and individual psychotherapy, though he did not engage with members of the group.  He was taking several medications at the time of the examination.  He denied a history of psychiatric hospitalization, as well as any history of alcohol or substance abuse.  He endorsed symptoms of irritability, forgetfulness, unexplained crying, nightmares, and panic attacks.  He indicated that he was meaner than he used to be, and that he was pushing away his family members.  He recently threw a lamp through a television out of anger.  He noted that he argued with someone on a daily basis, and that he spent most of his time alone.  With regard to the report of his symptoms, however, the examiner noted that the Veteran appeared to be coached, and did not appear entirely truthful.

The Veteran reported that he was married to the same spouse for 40 years, and that the relationship with his family was strained due to his symptoms of withdrawal.  He stated that he slept on the floor in the basement, in front of the television, at times all day.  However, he also reported that he barely slept four hours per day, which stood in contrast to the other report.  He then stated that he helped his wife with gardening and chores, spending as much time outside the home as possible, again conflicting with his other report.  He stated that he was able to maintain his own hygiene and the activities of daily living.  The Veteran indicated that he stopped working in December 2000 due to physical problems.  He denied that there was any time lost as a result of his psychiatric symptoms.  

On examination, he was appropriately dressed and groomed.  He was alert and oriented to person, place, and time.  He sustained attention and concentration for the duration of the evaluation, though eye contact was avoided.  His thought processes were goal directed, though he presented much contradictory information.  His speech was tangential, with slowed rate and a low volume.  His mood was irritable and his affect was dull.  He displayed a defensive attitude and was guarded during the interview.  Insight and judgment were poor, though there was no evidence of impaired thought process, as noted.  He denied a history of suicidal ideation, attempts, or plans.  There was no evidence for current lethality.  He endorsed panic attacks, twice per day, but appeared to be over-reporting those symptoms.  He denied any history of obsessive or compulsive tendencies, and there was no evidence of a thought disorder.  His diagnosis of PTSD was confirmed, and a GAF of 60 was assigned.

With regard to his unemployability, the examiner determined that the Veteran experienced a decrease in productivity due to his PTSD, but that he would more likely than not be able to tolerate the stress, schedule, and requirements (as well as interpersonal interactions) required in any employment setting.  As such, he was considered employable.

A VA outpatient note from January 2010, as well as a March 2010 private report, found that the Veteran was incapable of even sedentary activity, as his medications to control his depression, as well as his physical symptoms, prevented all employment.  

At the time of the Veteran's Board hearing in September 2011, he stated that was assigned to see a psychiatric provider during his period of employment, because he was unable to get along with his superior.  See Transcript, p. 4.  He further testified that he suffered from "spells," identified as dissociative episodes by medical providers of record, in which he is non-reactive.  These spells were not constant, but occurred weekly.  See Transcript, p. 14.  He also stated the he did not engage in any activities of any kind with his spouse, as they would only argue.  See Transcript, p. 16.

The Veteran presented for a VA PTSD examination in February 2012.  At that time, the Veteran endorsed symptoms to include nightmares, distressing recollections, avoidance, feelings of detachment, sleep impairment, irritability, hypervigilance, depression, suspiciousness, mild memory loss (impairment of short and long-term memory), disturbances in motivation and mood, difficulty adapting to stressful situations, suicidal ideation, and the inability to establish and maintain personal relationships.  His diagnosis of PTSD was again confirmed, and he was assigned a GAF score of 50.  It was noted that occupational and social impairment existed, with deficiencies in most areas.  However, total occupational and social impairment was not indicated.

Most recently, the Veteran was afforded a VA PTSD examination in September 2013.  The Veteran was still married to his spouse, and he endorsed the following symptoms: nightmares, distressing recollections, re-experiencing, intense reaction to psychological triggers, avoidance, feelings of detachment, sleep impairment, irritability, hypervigilance, depression, suspiciousness, mild memory loss (impairment of short and long-term memory), marked disturbance in motivation and mood, difficulty adapting to stressful situations, restricted range of affect, sense of a foreshortened future, difficulty concentrating, exaggerated startle response, suicidal ideation, and the inability to establish and maintain personal relationships, panic attacks more than once per week, and anxiety.  The Veteran was diagnosed with PTSD, and it was noted that his diagnosis resulted in occupational and social impairment with reduced reliability and productivity.  A GAF score of 45 was assigned.

Looking at the evidence in a light most favorable to the Veteran, the Board has determined that, prior to June 27, 2007, a rating of 50 percent for his service-connected PTSD is warranted, but no higher.  While the July 2003 letter from the Veteran's private provider indicated that he carried a diagnosis of PTSD and depression, total occupational impairment was not indicated.  Social impairment was indicated in September 2003, though the Veteran had been married since 1969, and he maintained a good relationship with his spouse and his three children.  He reported symptoms of depression, nightmares, dissociative episodes, and insomnia, though the examiner indicated that his responses were suggestive of over reporting.  During the interview,  the Veteran presented with flattened affect and impairment of short and long-term memory.  He did not display circumstantial, circumlocutory, or stereotyped speech, though he was found to have difficulty in establishing and maintaining effective work and social relationships.  He did not exhibit any impairment in thought process or communication.  

A rating of 70 percent, however, is not warranted.  While he endorsed passive suicidal ideation, he did not admit to a plan or intent.  He denied auditory or visual hallucinations, and no delusions were elicited.  The Veteran maintained sporadic eye contact, and he did not exhibit any inappropriate behavior.  He denied any history of suicide attempts or psychiatric hospitalizations, and he denied any homicidal ideation.  He was oriented to person, place, and time, and he did not endorse any obsessive or ritualistic behavior.  Rate and flow of speech were normal with no irrelevant or illogical speech noted.  Further, a GAF score of 55 was assigned, indicative of moderate symptoms.  As such, while a 50 percent evaluation is warranted prior to June 27, 2007, the criteria for a higher initial rating have not been met for this period.

Again, looking at the evidence in a light most favorable to the Veteran, the Board has determined that the criteria for a total evaluation of 100 percent have been met from June 27, 2007.  First, it is clear from the record that the Veteran has severe, if not total, occupational impairment during this period.  There are several opinions during this period, from private and VA providers, which indicated that the Veteran was completely unable to work due to his PTSD symptomatology.  While the two most recent VA examination reports indicate that the Veteran does not suffer from total occupational impairment, the September 2013 examiner assigned a GAF score of 45, indicative of serious symptoms. 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected psychiatric symptoms, prior to June 27, 2007.   In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing an increased level of psychiatric symptomatology, such as daily panic attacks, anger, and anxiety.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds the objective medical findings and opinions provided by the VA examiners of record are afforded the greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is a showing that the Veteran's disability may reflect so exceptional or unusual a disability picture as to warrant the assignment of an extraschedular rating at this time, as explained in the preceding  section.  See 38 C.F.R. § 3.321(b)(1) (2013).  Further, the Board notes that the issue of entitlement to a TDIU is pending, and within the jurisdiction of the RO/AMC. 

As to his PTSD claim, the symptoms of his disability prior to June 27, 2007, have been accurately reflected by the schedular criteria, and the Board points out that his disability rating encompasses a significant degree of occupational impairment relative to that rating.  For example, the Veteran's current 50 percent rating reflects occupational and social impairment with reduced reliability and productivity.  The record lacks evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, in that most of the criteria for a higher rating have not been met or approximated.  Thus, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating for this issue alone is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  However, the Board nonetheless has determined that the issue of whether the Veteran's service-connected disability has essentially precluded gainful employment, and as such entitlement to a TDIU, is an issue requiring further clarification and is therefore addressed in the following section.  

In light of the foregoing, the Board finds that the evidence in this case is, at the least, so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations for each appellate period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran is entitled to an evaluation of 50 percent for PTSD prior to June 27, 2007, and a rating of 100 percent therefrom.


ORDER

Entitlement to an initial evaluation of 50 percent, but no higher, for PTSD prior to June 27, 2007, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial evaluation of 100 percent for PTSD is granted from June 27, 2007, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The issue of entitlement to a TDIU must remanded for the issuance of a statement of the case (SOC).  While this issue was addressed in an August 2010 RO rating decision, the Board notes that a subsequent SOC was not provided following the Veteran's August 2010 communication, construed by the Board as a notice of disagreement. 

As such, the issue of entitlement to a TDIU has not been properly addressed by the RO in an SOC.  Under these circumstances, an SOC should be issued to address the Veteran's claim, to be sent to the correct address as noted in the claims file.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.  That an April 2012 rating decision denied TDIU does not obviate the necessity of a SOC.

Accordingly, this matter is REMANDED for the following action:

The RO/AMC shall issue a Statement of the Case for the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability, to be sent to the correct address as noted within the record.  Only if the Veteran perfects an appeal should the claim be certified to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


